DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Regarding independent claims 41, 50, 60 and 70:
Applicant submitted (Remarks, pages 10-11) that the cited art does not disclose or suggest, “prescheduling parameter indicative of a communication pattern of the application or service activated on the wireless device“ as cited in the independent claims 41, 50, 60 and 70. The examiner respectfully disagrees.
	Zhang teaches “prescheduling parameter indicative of a communication pattern of the application or service activated on the wireless device“. In [0190] and [0191], Zhang discloses “after accessing the LTE network, upon receiving an inquiry instruction about ability from the eNB, the MTC terminal reports its type to the eNB. Type of a MTC terminal depends upon application purposes of the MTC terminal. MTC terminals with same or similar application purposes may have same or similar service type, and data volume of PUSCH transmission once will be same or similar, thereby facilitating assigning uplink time-frequency resources to each MTC terminal in an equally distributing manner. MTC terminal of each type is corresponding to a unique type ID which is written into the MTC terminal memory at factory. The MTC terminal reports the 
	Therefore, for the reasons shown above, the prior art by Zhang, Jeyatharan and Park clearly teaches all the limitations in independent claims 41, 50, 60 and 70.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 41-48, 50-57, 59-60, 63-67, 69-70, 73-77 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0237649) in view of Jeyatharan et al. (US 2013/0051326) and Park et al. (US 2012/0142371).
Regarding Claim 41, Zhang teaches a method, in a wireless device, for prescheduling an uplink communication in a wireless network ([0014] the terminal obtains pre-scheduling indication information), the method comprising:
sending, to a network node, at least one prescheduling parameter indicative of a communication pattern of the application or service activated on the wireless device ([0190]-[0191] after accessing the LTE network, upon receiving an inquiry instruction about ability from the eNB, the MTC terminal reports its type to the eNB. Type of a MTC terminal depends upon application purposes of the MTC terminal. MTC terminals with same or similar application purposes may have same or similar service type, and data volume of PUSCH transmission once will be same or similar, thereby facilitating assigning uplink time-frequency resources to each MTC terminal in an equally distributing manner. ... The MTC terminal reports the type ID to the eNB via RRC layer signaling);
receiving, from a base station, an uplink grant for communication according to the communication schedule ([0050] eNB sorts a portion of MTC terminals into a group via uplink scheduling command corresponding to each MTC terminal should at least comprise MCS and time-frequency resource necessary for PUSCH transmission of the MTC; [0198] if the MTC terminal is comprised in a scheduling group instructed by the pre-scheduling indication information, the MTC terminal transmits the scheduled PUSCH on a corresponding uplink sub-frame); and
transmitting data associated with the application or service on the uplink shared channel using the allocated uplink resources ([0198] the MTC terminal transmits the scheduled PUSCH on a corresponding uplink sub-frame).
	However, Zhang does not teach establishing a radio bearer for data traffic associated with an application or service activated on the wireless device; the communication pattern comprising information about a communication schedule indicating an expected time of uplink transmissions from the wireless device to the network.
In an analogous art, Jeyatharan teaches establishing a radio bearer for data traffic associated with an application or service activated on the wireless device ([0092] The MTC device 300a sends service request signaling 303a, to notify that the MTC device 300a is scheduled to send the high priority, high bandwidth, real time traffic. A trigger indicating that the MTC device 300a is to send the high priority, high bandwidth, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jeyatharan’s method with Zhang’s method so that a minimum bandwidth bear can be set up for all types of MTC devices to start the data transmission immediately after the service is requested, and thus the latency can be reduced. Moreover, subsequent secured messages can also be transferred between the MTC devices and the base stations to further modify the bears for MTC applications. Therefore, a more flexible mechanism of resource allocation is implemented.
	The combination of Zhang and Jeyatharan does not teach the communication pattern comprising information about a communication schedule indicating an expected time of uplink transmissions from the wireless device to the network.
	In an analogous art, Park teaches the communication pattern comprising information about a communication schedule indicating an expected time of uplink transmissions from the wireless device to the network ([0119] the application type information of the MTC terminal may be information indicating a traffic pattern of the MTC terminal, indicating any one of time controlled traffic, time tolerant traffic, and in-frequent traffic; Table 2 “Traffic pattern” field; [0170] the MTC terminal transmits mobility 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Zhang’s method so that the uplink resources can be allocated according to the traffic pattern reported by the MTC devices. Thus, the transmission intervals at the MTC devices can be minimized and the battery power consumption can be reduced.

Regarding Claim 42, the combination of Zhang, Jeyatharan and Park, specifically Zhang teaches the sending comprises sending the at least one prescheduling parameter when connecting to the wireless network ([0190]-[0191] after accessing the LTE network, upon receiving an inquiry instruction about ability from the eNB, the MTC terminal reports its type to the eNB. Type of a MTC terminal depends upon application purposes of the MTC terminal. MTC terminals with same or similar application purposes may have same or similar service type, and data volume of PUSCH transmission once will be same or similar, thereby facilitating assigning uplink time-frequency resources to each MTC terminal in an equally distributing manner. ... The MTC terminal reports the type ID to the eNB via RRC layer signaling).

	Regarding Claim 43, the combination of Zhang, Jeyatharan and Park, specifically Zhang teaches the wireless device is a machine-to-machine device ([0190] MTC terminal); and wherein the at least one prescheduling parameter is an uplink communication schedule of the machine-to-machine device ([0175] the types of MTC distribution rules of uplink services and data volume of each PUSCH transmission are also same or similar).

Regarding Claim 44, the combination of Zhang, Jeyatharan and Park, specifically Zhang teaches identifying an activation of an application within the wireless device; wherein the uplink communication to be prescheduled is associated with the application ([0191] Type of a MTC terminal depends upon application purposes of the MTC terminal. MTC terminals with same or similar application purposes may have same or similar service type, and data volume of PUSCH transmission once will be same or similar, thereby facilitating assigning uplink time-frequency resources to each MTC terminal in an equally distributing manner).

	Regarding Claim 45, the combination of Zhang, Jeyatharan and Park, specifically Zhang teaches the at least one prescheduling parameter comprises an indication that an uplink communication needs to be prescheduled ([0006] as for the LTE network that supports MTC, when a large number of MTC terminals simultaneously request for uplink services; [0190] after accessing the LTE network, upon receiving an inquiry instruction about ability from the eNB, the MTC terminal reports its type to the eNB; [0191] Type of a MTC terminal depends upon application purposes of the MTC terminal).



Regarding Claim 47, Zhang does not teach the at least one prescheduling parameter comprises a Quality of Service level, Logic Channel Group parameters, and/or a priority level of the uplink communication to be prescheduled.
In an analogous art, Jeyatharan teaches the at least one prescheduling parameter comprises a Quality of Service level, Logic Channel Group parameters, and/or a priority level of the uplink communication to be prescheduled ([0050] A device in a group determines its priority state relating to traffic of an application layer, and notifies transmission of high priority U plane traffic to a network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jeyatharan’s method with Zhang’s method so that the resources granted from the base station can satisfy the priority and QoS requirements of the MTC devices.


In an analogous art, Park teaches the at least one prescheduling parameter comprises an index to a predefined table comprising further parameters associated with the uplink communication to be prescheduled ([0120] The following Table 2 illustrates an example of the application type information of the MTC terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Zhang’s method so that the uplink resources can be allocated according to the traffic pattern reported by the MTC devices, and thus the transmission intervals at the MTC devices and the battery consumption can be minimized.

Regarding Claim 50, the claim is interpreted and rejected for the same reason as set forth in Claim 41.
Regarding Claim 51, the claim is interpreted and rejected for the same reason as set forth in Claim 42.
Regarding Claim 52, the claim is interpreted and rejected for the same reason as set forth in Claim 43.
Regarding Claim 53, the claim is interpreted and rejected for the same reason as set forth in Claim 44.

Regarding Claim 55, the claim is interpreted and rejected for the same reason as set forth in Claim 46.
	Regarding Claim 56, the claim is interpreted and rejected for the same reason as set forth in Claim 47.
Regarding Claim 57, the claim is interpreted and rejected for the same reason as set forth in Claim 48.

Regarding Claim 59, the combination of Zhang, Jeyatharan and Park, specifically Zhang teaches the network node is a base station, a Mobility Management Entity, a Serving General Packet Radio Service Support Node, (SGSN), or a S4-SGSN serving the wireless device ([0010] base station).

Regarding Claim 60, Zhang teaches a method, in a network node, for prescheduling an uplink communication in a wireless network ([0014] the terminal obtains pre-scheduling indication information), the method comprising:
receiving at least one prescheduling parameter indicative of a communication pattern of the application or service activated on the wireless device ([0190]-[0191] after accessing the LTE network, upon receiving an inquiry instruction about ability from the eNB, the MTC terminal reports its type to the eNB. Type of a MTC terminal depends upon application purposes of the MTC terminal. MTC terminals with same or similar application purposes may have same or similar service type, and data volume of PUSCH transmission once will be same or similar, thereby facilitating assigning uplink time-frequency resources to each MTC terminal in an equally distributing manner. ... The MTC terminal reports the type ID to the eNB via RRC layer signaling);
sending, to the wireless device, an uplink grant for communication according to the communication schedule ([0050] eNB sorts a portion of MTC terminals into a group via a pre-scheduling instruction, and then schedules all the MTC terminals in that group via an uplink scheduling command), wherein the uplink grant comprises an allocation of uplink resources on a shared uplink channel to the wireless device for an uplink transmission ([0195] The contents carried by the PDSCH can be divided into two portions: the pre-scheduling indication information portion, and the uplink scheduling command portion …; [0197] An uplink scheduling command corresponding to each MTC terminal should at least comprise MCS and time-frequency resource necessary for PUSCH transmission of the MTC; [0198] if the MTC terminal is comprised in a scheduling group instructed by the pre-scheduling indication information, the MTC terminal transmits the scheduled PUSCH on a corresponding uplink sub-frame); and
receiving data associated with the application or service on the uplink shared channel using the allocated uplink resources ([0198] the MTC terminal transmits the scheduled PUSCH on a corresponding uplink sub-frame).
However, Zhang does not teach establishing a radio bearer for data traffic associated with an application or service activated on a wireless device; the communication pattern comprising information about a communication schedule indicating an expected time of uplink transmissions from the wireless device to the network.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jeyatharan’s method with Zhang’s method so that a minimum bandwidth bear can be set up for all types of MTC devices to start the data transmission immediately after the service is requested, and thus the latency can be reduced. Moreover, subsequent secured messages can also be transferred between the MTC devices and the base stations to further modify the bears for MTC applications. Therefore, a more flexible mechanism of resource allocation is implemented.
	The combination of Zhang and Jeyatharan does not teach the communication pattern comprising information about a communication schedule indicating an expected time of uplink transmissions from the wireless device to the network.
	In an analogous art, Park teaches the communication pattern comprising information about a communication schedule indicating an expected time of uplink traffic pattern of the MTC terminal, indicating any one of time controlled traffic, time tolerant traffic, and in-frequent traffic; Table 2 “Traffic pattern” field; [0170] the MTC terminal transmits mobility capability information indicating no mobility and traffic pattern information indicating a time controlled traffic feature to the base station through a network entry process).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Zhang’s method so that the uplink resources can be allocated according to the traffic pattern reported by the MTC devices, and thus the transmission intervals at the MTC devices and the battery consumption can be minimized.

Regarding Claim 63, the combination of Zhang, Jeyatharan and Park, specifically Zhang teaches receiving the at least one prescheduling parameter from the wireless device when the wireless device is connecting to the wireless network ([0190]-[0191] after accessing the LTE network, upon receiving an inquiry instruction about ability from the eNB, the MTC terminal reports its type to the eNB. Type of a MTC terminal depends upon application purposes of the MTC terminal. MTC terminals with same or similar application purposes may have same or similar service type, and data volume of PUSCH transmission once will be same or similar, thereby facilitating assigning uplink time-frequency resources to each MTC terminal in an equally distributing manner. ... The MTC terminal reports the type ID to the eNB via RRC layer signaling).


Regarding Claim 65, the claim is interpreted and rejected for the same reason as set forth in Claim 46.
Regarding Claim 66, the claim is interpreted and rejected for the same reason as set forth in Claim 47.
Regarding Claim 67, the claim is interpreted and rejected for the same reason as set forth in Claim 48.

Regarding Claim 69, Zhang does not teach assigning a priority to a prescheduling of the uplink communication for the wireless device, wherein the priority is based on at least a current network congestion level.
In an analogous art, Jeyatharan teaches assigning a priority to a prescheduling of the uplink communication for the wireless device, wherein the priority is based on at least a current network congestion level ([0050] A device in a group determines its priority state relating to traffic of an application layer, and notifies transmission of high priority U plane traffic to a network; [0143] The network may impose the time control in the case where congestion occurs in the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jeyatharan’s method with Zhang’s method so that the resources granted from the base station can satisfy the priority and QoS requirements of the MTC devices, and minimize the impact of network congestion.

Regarding Claim 70, the claim is interpreted and rejected for the same reason as set forth in Claim 60.
Regarding Claim 73, the claim is interpreted and rejected for the same reason as set forth in Claim 63.
Regarding Claim 74, the claim is interpreted and rejected for the same reason as set forth in Claim 45.
Regarding Claim 75, the claim is interpreted and rejected for the same reason as set forth in Claim 46.
Regarding Claim 76, the claim is interpreted and rejected for the same reason as set forth in Claim 47.
Regarding Claim 77, the claim is interpreted and rejected for the same reason as set forth in Claim 48.
Regarding Claim 79, the claim is interpreted and rejected for the same reason as set forth in Claim 69.
Regarding Claim 80, the claim is interpreted and rejected for the same reason as set forth in Claim 59.

Claims 49, 58, 68 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Jeyatharan et al., Park et al. and Liao (US 2015/0304982).
Regarding Claim 49, the combination of Zhang, Jeyatharan and Park, specifically Zhang teaches resending, to a network node, the at least one prescheduling parameter 
However, the combination of Zhang, Jeyatharan and Park does not teach sending, to the network node, a prescheduling cancellation request if the activation of the application is halted prior to receiving the uplink grant.
In an analogous art, Liao teaches sending, to the network node, a prescheduling cancellation request if the activation of the application is halted prior to receiving the uplink grant ([0026] lines 2-5, a communication device may decide to cancel a proximity request it sent earlier (e.g., due to location change, application termination or certain event completion)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liao’s cancellation method with Zhang’s method in order to prevent unused resources granted to the UE and improve the overall network resource utilization efficiency.

Regarding Claim 58, the claim is interpreted and rejected for the same reason as set forth in Claim 49.

Regarding Claim 78, the claim is interpreted and rejected for the same reason as set forth in Claim 49.

Claims 61 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Jeyatharan et al., Park et al. and Pecen et al. (US 2014/0369245).
Regarding Claim 61, the combination of Zhang, Jeyatharan and Park does not teach retrieving the at least one prescheduling parameter from subscription data associated with the wireless device.
In an analogous art, Pecen teaches retrieving the at least one prescheduling parameter from subscription data associated with the wireless device ([0052] lines 12-21, periodicity of the grant may be chosen such that there is a high probability that some data is available (either in downlink or uplink) and is awaiting transmission when the channel is available. This increases the utilization of these allocated resources. In some examples, this periodicity can be chosen based on the application type (e.g., smart meter applications sending periodic updates at known intervals/periodicities), device type, device location, subscription type (e.g., subscribers paying higher tariffs could be allocated a channel with more frequent resources)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pecen’s method of grant 

Regarding Claim 71, the claim is interpreted and rejected for the same reason as set forth in Claim 61.

Claims 62 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Jeyatharan et al., Park et al. and Webb et al. (US 2015/0271791).
Regarding Claim 62, the combination of Zhang, Jeyatharan and Park does not teach retrieving the at least one prescheduling parameter from a compiled communication history of the wireless device.
In an analogous art, Webb teaches retrieving the at least one prescheduling parameter from a compiled communication history of the wireless device ([0166] lines 8-16, schedule uplink resources for a plurality of terminal devices …, for example based on inherent characteristics of the devices, such as their operating functions, or based empirically on previous data transfer behaviour associated with the respective terminal devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Webb’s method with Zhang’s method in order to for the eNB to schedule resources with less signaling associated with random access procedures (Webb [0166] lines 9-10).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2015/0208350) teaches method for power efficient support of small packet transmission of MTC devices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413